RYAN, Circuit Judge,
dissenting.
Although there is much in the majority opinion with which to disagree, I shall limit my strong disagreement to just two points:
©The court’s reduction of the damages awarded to Dionne Staples; and
© The order that HUD pay $20,000 of the Kellys’ attorney fees.
I.
The ALJ awarded damages to Staples in the amount of $10,430.76 on the basis of an accrual period of 25 months, from March 1990, when Staples was wrongfully denied housing, until May 1992, the date of the HUD hearing. The ALJ calculated the period correctly because damages are recoverable from the date Staples would have moved into the denied housing until the date of the hearing. See Miller v. Apartments and Homes of New Jersey, Inc., 646 F.2d 101, 112 (3d Cir.1981). But, the majority is angry at *123HUD for what a previous panel of this court has found was HUD’s “complete neglect” in timely resolving Staples’s housing discrimination case against the Kellys. Therefore, it has reduced the award of damages to Staples from $10,430.76 to $4,571.03 stating “the reasonable accrual period for damages in this case is twelve months.” Maj. op. at 121. There is absolutely nothing in the record to support “twelve months” as the appropriate period for the damage award and, to its credit, the majority does not claim there is any record support for what it has done. The ALJ, obedient to this court’s instructions in Kelly v. HUD, 3 F.3d 951 (6th Cir.1993) (Kelly I), carefully examined the record and invited briefing from the parties in an effort to determine the duration of the period of “complete neglect” the court described in its opinion in Kelly 1. Neither the ALJ nor the parties were able to identify any such period. Neither does the majority opinion.
It is unjust in the extreme to penalize the victim, Staples, and reward the discriminators, the Kellys, because the majority is impatient with HUD.
II.
The court has directed that pursuant to the provisions of the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d)(1)(A), HUD must pay the Kellys’ attorney fees in the amount of $20,000. To justify its order, the court was required to interpret the EAJA and conclude that the Kellys are “prevailing parties” and that HUD’s position, vis-a-vis the Kellys, was not “substantially justified.”
Section 2412(d) of the EAJA provides, in relevant part:
Except as otherwise specifically provided by statute, a court shall award to a prevailing party other than the United States fees and other expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party in any civil action (other than cases sounding in tort), including proceedings for judicial review of agency action, brought by or against the United States in any court having jurisdiction of that action, unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.
28 U.S.C. § 2412(d)(1)(A) (emphasis added).
It is perfectly plain from an examination of the record and the briefs of the parties that the Kellys are not “prevailing parties” in this case and that they have failed to demonstrate that HUD’s position was not “substantially justified.”
In order to recover attorney fees under the EAJA, a litigant must establish three conditions: 1) that it is a “prevailing party”; 2) that the government’s position was without substantial justification; and 3) that no special circumstances exist warranting a denial of attorney fees. Perket v. Secretary of Health and Human Services, 905 F.2d 129, 132 (6th Cir.1990).
A prevailing party under the EAJA is one who “succeed[s] on any significant issue in litigation which achieves some of the benefit the partly] sought in bringing suit.” Kreimes v. Department of Treasury, 764 F.2d 1186, 1188 (6th Cir.1985) (citations omitted). This court has held that to receive attorney fees from HUD under the EAJA, a party “must have prevailed in the underlying litigation against vis-a-vis HUD.” Heeren v. City of Jamestown, Kentucky, 39 F.3d 628, 631 (6th Cir.1994). Whether a litigant is a “prevailing party” is a factual determination that will not be disturbed absent clear error. As a general matter, a procedural victory is insufficient to establish that a litigant has “prevailed” for purposes of an award of attorney fees under the EAJA. Kitchen Fresh, Inc. v. NLRB, 729 F.2d 1513 (6th Cir.1984). Indeed, one is not a “prevailing party” simply because he obtains a remand for further proceedings before the agency from which he appealed. Sullivan v. Hudson, 490 U.S. 877, 887, 109 S.Ct. 2248, 2255-56, 104 L.Ed.2d 941 (1989). Even a significant procedural victory, if it is not addressed to the merits of the action, does not render a litigant a “prevailing party.” Escobar v. Bowen, 857 F.2d 644, 646 (9th Cir.1988).
The majority opinion states that the Kellys “prevailed on several other significant issues, including the vindication of their right to receive reasonable conciliation and to damages that do not reflect the price of the *124government’s neglect.” Maj. op. at 121-22. From that, the majority concludes that the Kellys are “prevailing parties.” The two most significant problems with the court’s statement, of course, are first, that the Kel-lys did not prevail on several issues; they obtained no more than a second chance at conciliation — one issue, and a limited procedural issue at that. The majority opinion, however, includes the result of this appeal in the category of “issues” the Kellys “won” to justify its conclusion that the Kellys are prevailing parties. The second problem with the majority’s reasoning, directly stemming from the first, is that this court is precluded by statute from considering the apparent “victory” on this appeal as a basis for determining that the ALJ “clearly erred” in finding that the Kellys were not “prevailing parties” under the EAJA.
The majority not only credits the Kellys for a victory that could not possibly have been included in the AL J’s “prevailing party” calculus, it effectively awards the Kellys attorney fees for which they have made no request. Simply stated, the court grants the Kellys attorney fees sua sponte, in complete disregard of the requirements of the EAJA. The EAJA also requires that before the government can be made to pay a private litigant’s attorney fees under the EAJA, it must be shown that the government’s position in the litigation was not “substantially justified.” The substantial justification to which the statute refers, has to do, of course, with the government’s “litigating position” and not to the underlying agency position. Trident Marine Constr., Inc. v. District Eng’r Army Corps of Eng’rs, 766 F.2d 974 (6th Cir.1985). Or, as stated by another panel of this court, “the governing principle of the [EAJA] is that the ‘United States should pay those expenses which are incurred when the government presses unreasonable positions during litigation.’ ” Westerman, Inc. v. NLRB, 749 F.2d 14, 16 (6th Cir.1984) (emphasis added) (citations omitted).
The Kellys rely on Brooks v. Center Park Associates, 33 F.3d 585 (6th Cir.1994), for the proposition that when an agency action is arbitrary or unreasonable, a party is entitled to attorney fees. However, Brooks creates no such rule. Brooks involved an award of attorney fees under the Fair Housing Act to a landlord who was sued for violating the Fair Housing Act on the basis of familial status. HUD conducted an investigation and concluded that there was no reasonable cause to believe that the landlord engaged in discrimination. The plaintiffs filed suit anyway and lost after a jury trial. The court awarded the landlord attorney fees because, manifestly, the landlord in Brooks was a “prevailing defendant.” Nothing in the Brooks opinion suggests that a non-prevailing defendant is entitled to attorney fees on the basis of alleged arbitrary or unreasonable agency action. To its credit, the majority does not rely on Brooks in its award of attorney fees to the Kellys; it appears to rely, instead, on a determination to teach HUD a lesson.
Even if the Kellys were prevailing parties, which they are not, and the government’s position was not substantially justified, which it was, the court’s award of $20,000 in attorney fees for the Kellys has no basis in law or in fact. Section 2412(d)(1)(B-C) of the EAJA sets an explicit ceiling on the amount of attorney fees that may be awarded to a prevailing party. It states, in relevant part, that fees “shall not be awarded in excess of $75 per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). This method of calculation is known as the “lodestar” method.
The EAJA expressly requires an attorney to submit an application that includes “an itemized statement from any attorney ... representing ... the party stating the actual time expended.” 28 U.S.C. § 2412(d)(1)(B). Generally, this is a fact-intensive inquiry that is manifestly not appropriate for an appellate court in the first instance. The Kellys have not complied with any of the foregoing requirements for an award of attorney fees from the government; and the- majority has sub silentio excused them from doing so — all in disregard of the law. The result is an *125unedifying exercise in unrestrained judicial power.
I must, therefore, respectfully dissent.